DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending in this office action.

Response to Amendment
This Office Action is in response to applicant’s communication filed on October 6th, 2021. The applicant’s remark and amendments to the claims were considered with the results that follow.
In response to the last office action, claims 1, 8, and 15 are amended. As a result, claims 1-18 are pending in this action.
Applicant’s argument, see pg. 7-8 filed on October 6th, 2021, with respect to the objections to the specifications have overcome the objections. Applicant corrected the typo on paragraph [0038] by fixing the typo of “sored” to “stored”. The objections have been withdrawn in the office action.
Applicant’s argument, see pg. 7-8 filed on October 6th, 2021, with respect to the objections to the specifications have overcome the objections. Applicant clarify the objection of the specification on [0059] by pointing out to MPEP 608.01(m) that the phrase “What is claimed is:”, is commonly used to introduced the claims. The objection have been withdrawn in the office action.
Applicant’s argument, see pg. 8 filed on October 6th, 2021, with respect to the objections to the drawings have overcome the objections. Applicant 

Response to Arguments
Applicant’s argument, see pg. 10-13 filed on October 6th, 2021, with respect to the rejection of independent claims 1, 8, and 15 are amended under 35 U.S.C 103, where the applicant asserts that the prior arts do not teach or suggest, “…replicating a concurrently accessed shared filesystem between storage clusters, the computer program including a set of instructions which, when executed by a computer…", as recited in independent claims 1, 8, and 15. The examiner agreed that the applied reference, Kadayam, does not teach or suggest the above limitations, therefore, the argument have been fully considered and are persuasive. The rejection has been withdrawn in independent claims 1, 8, and 15. However, upon further consideration, a new ground of rejection is made in view of U.S Patent Application Publication 2016/0080489 issued to Ngo et al. (hereinafter as "Ngo") is shown to teach the amended limitation. 

Ngo teaches a non-transitory tangible computer readable storage medium having stored thereon a computer program for implementing a method of replicating a concurrently accessed shared filesystem between storage clusters (NGO: [0066]; For example, if two sub-groups of the same cluster are able to communicate among themselves, but unable to communicate two independent clusters. The quorum manager ensures that only one of those clusters attempts to start application. [0104]-[0105]; A server cluster enables multiple applications to run on multiple computers with a high degree of availability and redundancy. Thus if one node fails, the application can be quickly turned over to another node without significant loss of the application's functionality. In this example, the web application 530 2 running on the second node 510 2 can quickly be moved to a different node if the second server begins to fail. According to one embodiment of the present invention, each node has access to a shared repository of data 550. Within the repository, there is a plurality of storage disks 560 1, 560 2, . . . 560 n. Each operating system 520 interacts with the shared storage 550 via the cluster management system 200. By doing so, the storage monitor within the cluster management system coordinates between the various nodes to determine which application has access to which disks. [0106]; Running concurrently, another web application instance 530 n running on a different node 510 n communicates a request through its application engine that it seeks access to data located on the same disk).

As such, Ngo teaches replicating a concurrently accessed shared filesystem between storage clusters (Ngo: [0066]; For example, if two sub-groups of the same cluster are able to communicate among themselves, but unable to communicate with one another as a group, they will form two independent clusters. The quorum manager ensures that only one of those clusters attempts to start application. [0104]-[0105]; A server cluster enables multiple applications to run on multiple computers with a high degree of availability and redundancy. Thus if one node fails,…each node has access to a shared repository of data 550. Within the repository, there is a plurality of storage disks 560 1, 560 2, . . . 560 n. Each operating system 520 interacts with the shared storage 550 via the cluster management system 200. By doing so, the storage monitor within the cluster management system coordinates between the various nodes to determine which application has access to which disks…
[0106]; Running concurrently, another web application instance 530 n running on a different node 510 n communicates a request… on the same disk).

Applicant’s argument, see pg. 10-13 filed on October 6th, 2021, with respect to the rejection of independent claims 1, 8, and 15 are amended under 35 U.S.C 103, where the applicant asserts that the prior arts do not teach or suggest, “…defining a primary storage cluster to include a master node and a plurality of data nodes,…", as recited in independent claims 1, 8, and 15. The examiner agreed that the applied references, Kadayam, does not teach or suggest the above limitations, therefore, the argument have been fully considered and are persuasive. The rejection has been withdrawn in independent claims 1, 8, and 15.. However, upon further consideration, a new ground of rejection is made in view of U.S Patent Application Publication 2016/0080489 issued to Ngo et al. (hereinafter as "Ngo") is shown to teach the amended limitation. 

Ngo teaches “…defining a primary storage cluster to include a master node and a plurality of data nodes…”. NGO indicates on [0066], “For example, if two sub-groups of the same cluster are able to communicate among themselves, but unable to communicate with one another as a group, they will form two independent clusters. The quorum manager ensures that only one of those clusters attempts to start applications”. Examiner interprets this as only one of the cluster will start the application which makes it the primary server. 

NGO then defines the cluster on [0079] indicating the cluster comprises of a storage coordinator (master node) and the plurality of nodes (other nodes in the cluster). NGO states on [0079], “The storage coordinator executes cluster-wide administrative commands and maintains cluster invariants related to storage devices…The coordinator signals other nodes in the cluster to determine which node, which application, has control of particular blocks of data. The storage coordinator is the referee for when multiple nodes/applications seek control of the same block of data or disks”.

As such, Ngo teaches “…defining a primary storage cluster to include a master node and a plurality of data nodes…” (See NGO :[0066], “For example, if two sub-groups of the same cluster are able to communicate among themselves, but unable to communicate with one another as a group, they will form two independent clusters. The quorum manager ensures that only one of those clusters attempts to start applications” and [0079], “The storage coordinator executes cluster-wide administrative commands and maintains cluster invariants related to storage devices…The coordinator signals other nodes in the cluster to determine which node, which application, has control of particular blocks of data. The storage coordinator is the referee for when multiple nodes/applications seek control of the same block of data or disks”).

Applicant’s argument, see pg. 10-13 filed on October 6th, 2021, with respect to the rejection of independent claims 1, 8, and 15 are amended under 35 U.S.C 103, where the applicant asserts that the prior arts do not teach or suggest, “…each data node having concurrent access to the shared filesystem to provide end users concurrent access to the shared filesystem…", as recited in independent claims 1, 8, and 15. The examiner agreed that the applied references, Kadayam, does not teach or suggest the above limitations, therefore, the argument have been fully considered and are persuasive. The rejection has been withdrawn in independent claims 1, 8, and 15. However, upon further consideration, a new ground of rejection is made in view of U.S Patent Application Publication 2016/0080489 issued to Ngo et al. (hereinafter as "Ngo") is shown to teach the amended limitation. 

Ngo teaches “…each data node having concurrent access to the shared filesystem to provide end users concurrent access to the shared filesystem…". Ngo indicates on [0078]-[0079], “The sync manager maintains ensures that every node in the cluster sees the same data storage environment”. The storage coordinator executes cluster-wide administrative commands and maintains cluster invariants related to storage devices…The coordinator signals other nodes in the cluster to determine which node, which application, has control of particular blocks of data. The storage coordinator is the referee for when multiple nodes/applications seek control of the same block of data or disks”. Ngo then indicates on [0105]-[0106]; According to one embodiment of the present invention, each node has access to a shared repository of data 550. Within the repository, there is a plurality of storage disks 560 1, 560 2, . . . 560 n. Each operating system 520 interacts with the shared storage 550 via the cluster management system 200. By doing so, the storage monitor within the cluster management system coordinates between the various nodes to determine which application has access to which disks. Assume that the web application instance 530 2 operating on the second node 4102 is seeking access to data housed on a particular disk 560 1. Running concurrently, another web application instance 530 n running on a different node 510 n communicates a request through its application engine that it seeks access to data located on the same disk”.

As such, Ngo teaches each data node having concurrent access to the shared filesystem to provide end users concurrent access to the shared filesystem (Ngo indicates on [0078]-[0079], “The sync manager maintains the administrative configuration of known, managed disk devices and synchronizes the configuration among the nodes of the cluster as cluster membership changes. The sync manager ensures that every node in the cluster sees the same data storage environment…The coordinator signals other nodes in the cluster to determine which node, which application, has control of particular blocks of data. The storage coordinator is the referee for when multiple nodes/applications seek control of the same block of data or disks”. Ngo then indicates on [0105]-[0106]; According to one embodiment of the present invention, each node has access to a shared repository of data 550. Within the repository, there is a plurality of storage disks 560 1, 560 2, . . . 560 n. Each operating system 520 interacts with the shared storage 550 via the cluster management system 200. By doing so, the storage monitor within the cluster management system coordinates between the various nodes to determine which application has access to which disks… Running concurrently, another web application instance 530 n running on a different node 510 n communicates a request through its application engine that it seeks access to data located on the same disk”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-2, 5, 7-9, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2016/0080489 issued to Ngo et al. (hereinafter as "Ngo") in view of U.S Patent Application Publication 2011/0191485 issued to Steven Michael Umbehocker (hereinafter as “Umbehocker”).

Regarding claim 1, NGO teaches a non-transitory tangible computer readable storage medium having stored thereon a computer program (NGO: [0115]; The drives and their associated computer-readable media provide non-volatile storage of computer readable instructions, data structures, program modules, and other data for the personal computer) for implementing a method of replicating a concurrently accessed shared filesystem between storage clusters (NGO: [0066]; For example, if two sub-groups of the same cluster are able to communicate among themselves, but unable to communicate with one another as a group, they will form two independent clusters. The quorum manager ensures that only one of those clusters attempts to start application. [0104]-[0105]; A server cluster enables multiple applications to run on multiple computers with a high degree of availability and redundancy. Thus if one node fails, the application can be quickly turned over to another node without significant loss of the application's functionality. In this example, the web application 530 2 running on the second node 510 2 can quickly be moved to a different node if the second server begins to fail. According to one embodiment of the present invention, each node has access to a shared repository of data 550. Within the repository, there is a plurality of storage disks 560 1, 560 2, . . . 560 n. Each operating system 520 interacts with the shared storage 550 via the cluster management system 200. By doing so, the storage monitor within the cluster management system coordinates between the various nodes to determine which application has access to which disks. [0106]; Running concurrently, another web application instance 530 n running on a different node 510 n communicates a request through its application engine that it seeks access to data located on the same disk), the computer program including a set of instructions which, when executed by a computer, cause the computer to perform a method comprising the steps of:  defining a primary storage cluster to include a master node and a plurality of data nodes (NGO: [0066]; For example, if two sub-groups of the same cluster are able to communicate among themselves, but unable to communicate with one another as a group, they will form two independent clusters. The quorum manager ensures that only one of those clusters attempts to start applications. [0079]; The storage coordinator executes cluster-wide administrative commands and maintains cluster invariants related to storage devices. For example, if a user requests a volume be created, the storage coordinator determines the best system on which to create the volume, ensures that the target disk devices are made available on that system, and then forwards the request to that system. The coordinator signals other nodes in the cluster to determine which node, which application, has control of particular blocks of data. The storage coordinator is the referee for when multiple nodes/applications seek control of the same block of data or disks), 

each data node having concurrent access to the shared filesystem to provide end users concurrent access to the shared filesystem (NGO: [0078]; The sync manager maintains the administrative configuration of known, managed disk devices and synchronizes the configuration among the nodes of the cluster as cluster membership changes. The sync manager ensures that every node in the cluster sees the same data storage environment. [0105]-[0106]; According to one embodiment of the present invention, each node has access to a shared repository of data 550. Within the repository, there is a plurality of storage disks 560 1, 560 2, . . . 560 n. Each operating system 520 interacts with the shared storage 550 via the cluster management system 200. By doing so, the storage monitor within the cluster management system coordinates between the various nodes to determine which application has access to which disks. Assume that the web application instance 530 2 operating on the second node 4102 is seeking access to data housed on a particular disk 560 1. Running concurrently, another web application instance 530 n running on a different node 510 n communicates a request through its application engine that it seeks access to data located on the same disk); 

	NGO does not explicitly teach creating a first Thin Logical Unit (TLU) for the concurrently accessed shared filesystem, and assigning the first TLU to a first storage group; creating a set of TLUs for other filesystems of the data nodes of the storage cluster, and assigning the set of TLUs to a set of second storage groups; creating a Remote Data Replication (RDR) group; allocating the first storage group and the set of second storage groups to the RDR group; and creating a Remote Data Replication (RDR) facility for the RDR group, the RDR Facility identifying a first storage array on which the RDR group is implemented and a second storage array to which data stored in the RDR group is to be copied.

	However, Umbehocker teaches creating a first Thin Logical Unit (TLU) for the concurrently accessed shared filesystem, and assigning the first TLU to a first storage group (Umbehocker: [0053]; In yet another aspect, an alert generated within storage system 100 can relate to specific resources. For example, when a storage volume of a storage pool of storage system 100 is “thin provisioned,” “sparsely allocated,” and/or includes a low amount of available and/or free storage space, storage system 100 can automatically alert one or more users that the storage volume and/or the storage pool have a critically low amount of available and/or free storage space. [0055]; enabling access to a storage volume associated with the storage volume ACL from a specified host, e.g., via iSCSI target port(s). [0075]; As such, when the user creates a new storage volume from such a pool, it can be ambiguous as to which resource group the storage volume should be deposited. In such a case, for example, storage system 500 can enable the user to set a default resource group or explicitly designate a resource group to deposit the new storage volume into, e.g., via an input related to a create volume operation, a snapshot volume operation, and/or clone volume operation); 

creating a set of TLUs for other filesystems of the data nodes of the storage cluster, and assigning the set of TLUs to a set of second storage groups (Umbehocker: [0053]; In yet another aspect, an alert generated within storage system 100 can relate to specific resources. For example, when a storage volume of a storage pool of storage system 100 is “thin provisioned,” “sparsely allocated,” and/or includes a low amount of available and/or free storage space, storage system 100 can automatically alert one or more users that the storage volume and/or the storage pool have a critically low amount of available and/or free storage space. [0075]; As such, when the user creates a new storage volume from such a pool, it can be ambiguous as to which resource group the storage volume should be deposited. In such a case, for example, storage system 500 can enable the user to set a default resource group or explicitly designate a resource group to deposit the new storage volume into, e.g., via an input related to a create volume operation, a snapshot volume operation, and/or clone volume operation); 

creating a Remote Data Replication (RDR) group (Umbehocker: [0054]; making a copy of the storage volume and retaining a log of differences between the copy and the mirror; replicating the storage volume from a remote location, e.g., remote replicating the storage volume; [0059]; creating the quota, e.g., on a storage pool or a storage tier that can be assigned as a resource of a resource group; increasing a size of the quote, e.g., to allow for additional provisioning of storage space from the storage pool or the storage tier; or decreasing the quota, which limits disk space members of the resource group can provision {Examiner interprets the RDR as assigning the storage volume based on the storage tier to the resource group in which it can be increase or decrease}); 

allocating the first storage group and the set of second storage groups to the RDR group (Umbehocker: [0054]; making a copy of the storage volume and retaining a log of differences between the copy and the mirror; replicating the storage volume from a remote location, e.g., remote replicating the storage volume; [0059]; creating the quota, e.g., on a storage pool or a storage tier that can be assigned as a resource of a resource group; increasing a size of the quote, e.g., to allow for additional provisioning of storage space from the storage pool or the storage tier; or decreasing the quota, which limits disk space members of the resource group can provision.
[0081] In one aspect (not shown), group component 620 can be configured to automatically combine the storage pools based on at least one of a storage size of the one or more storage mediums or a utilization rate of the one or more storage mediums. [0084]; Pricing component 1030 can be configured to assign one or more fees corresponding to the one or more storage tiers based on the at least one of the storage size or the utilization rate. Further, the user can be authorized to perform the operations on the resource based on, at least in part, the fee. For example, pricing component 1030 can assign higher fees to a storage tier, e.g., "gold storage tier," for example, associated with a high input/output (I/O) throughput and fault-tolerance level, e.g., RAID6, RAID10, etc. In another example, pricing component 1030 can assign lower fees to another storage tier, e.g., "silver storage tier," for example, associated with storage pools that have weaker fault-tolerance, e.g., RAID5, no fault tolerance, e.g., Examiner interprets the allocation of the storage group to the RDR group as assigning the volumes to be group according to the storage size in which they are assigned based on the storage tier}); and 

creating a Remote Data Replication (RDR) facility for the RDR group, the RDR Facility identifying a first storage array on which the RDR group is implemented and a second storage array to which data stored in the RDR group is to be copied (Umbehocker: [0054]; making a copy of the storage volume and retaining a log of differences between the copy and the mirror; replicating the storage volume from a remote location, e.g., remote replicating the storage volume; [0059]; creating the quota, e.g., on a storage pool or a storage tier that can be assigned as a resource of a resource group; increasing a size of the quote, e.g., to allow for additional provisioning of storage space from the storage pool or the storage tier; or decreasing the quota, which limits disk space members of the resource group can provision. [0081] In one aspect (not shown), group component 620 can be configured to automatically combine the storage pools based on at least one of a storage size of the one or more storage mediums or a utilization rate of the one or more storage mediums. [0084]; Pricing component 1030 can be configured to assign one or more fees corresponding to the one or more storage tiers based on the at least one of the storage size or the utilization rate. Further, the user can be authorized to perform the operations on the resource based on, at least in part, the fee. For example, pricing component 1030 can assign higher fees to a storage tier, e.g., "gold storage tier," for example, associated with a high input/output (I/O) throughput and fault-tolerance level, e.g., RAID6, RAID10, pricing component 1030 can assign lower fees to another storage tier, e.g., "silver storage tier," for example, associated with storage pools that have weaker fault-tolerance, e.g., RAID5, no fault tolerance, e.g., RAID0, and/or lower I/O throughput {Examiner interprets Remote Data Replication (RDR) facility for the RDR group as the remote replication in which is replicated for that specific RDR group (tier with fees of the storage usage) in which is back up when performing mirror from the storage volume}}).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ngo (teaches a method of replicating a concurrently accessed shared filesystem between storage clusters and to defining a primary storage cluster to include a master node and a plurality of data nodes, each data node having concurrent access to the shared filesystem) with the teachings of Umbehocker (teaches creating a Remote Data Replication (RDR) group and identifying a first storage array on which the RDR group is implemented and a second storage array to which data stored in the RDR group is to be copied). One of ordinary skill in the art would have been motivated to selectively performing replication based on a tier-specific replication by saving bandwidth and reducing the storage requirement (See: Umbehocker :[0042]). In addition, the references (Ngo and Umbehocker ) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ngo and Umbehocker  are directed to shared structure to being replicated and mirror for recovery.

Regarding claim 2, the modification of Kadayam and Umbehocker teaches claimed invention substantially as claimed, and Umbehocker further teaches comprising copying data of the RDR group on the RDR facility from the first storage array to the second storage array to replicate the storage cluster at a backup set of data nodes with access to the second storage array(Umbehocker: [0054]; making a copy of the storage volume and retaining a log of differences between the copy and the mirror; replicating the storage volume from a remote location, e.g., remote replicating the storage volume; [0059]; creating the quota, e.g., on a storage pool or a storage tier that can be assigned as a resource of a resource group; increasing a size of the quote, e.g., to allow for additional provisioning of storage space from the storage pool or the storage tier; or decreasing the quota, which limits disk space members of the resource group can provision. [0081] In one aspect (not shown), group component 620 can be configured to automatically combine the storage pools based on at least one of a storage size of the one or more storage mediums or a utilization rate of the one or more storage mediums. [0084]; Pricing component 1030 can be configured to assign one or more fees corresponding to the one or more storage tiers based on the at least one of the storage size or the utilization rate. Further, the user can be authorized to perform the operations on the resource based on, at least in part, the fee. For example, pricing component 1030 can assign higher fees to a storage tier, e.g., "gold storage tier," for example, associated with a high input/output (I/O) throughput and fault-tolerance level, e.g., RAID6, RAID10, etc. In another example, pricing component 1030 can assign lower fees to another storage tier, e.g., "silver storage tier," for example, associated with storage pools that have weaker fault-tolerance, e.g., RAID5, no fault tolerance, e.g., RAID0, and/or lower I/O throughput).  

	Regarding claim 5, the modification of Ngo and Umbehocker teaches claimed invention substantially as claimed, and Ngo further teaches the master node is configured to implement a shared access control process to coordinate access by the data nodes to the concurrently accessed shared filesystem (NGO: [0079]; The storage coordinator executes cluster-wide administrative commands and maintains cluster invariants related to storage devices. For example, if a user requests a volume be created, the storage coordinator determines the best system on which to create the volume, ensures that the target disk devices are made available on that system, and then forwards the request to that system. The coordinator signals other nodes in the cluster to determine which node, which application, has control of particular blocks of data. The storage coordinator is the referee for when multiple nodes/applications seek control of the same block of data or disks).  

	Regarding claim 7, the modification of Ngo and Umbehocker teaches claimed invention substantially as claimed, and Ngo further teaches
a first set of the data nodes of the storage cluster are implemented as processes on a first storage system and a second set of the data nodes of the storage cluster are implemented as processes on a second storage system separate from the first storage system (NGO: [0066]; For example, if two sub-groups of the same cluster are able to communicate among themselves, but unable to communicate with one another as a group, they will form two independent clusters. [0079]; The storage coordinator executes cluster-wide administrative commands and maintains cluster invariants related to storage devices. For example, if a user requests a volume be created, the storage coordinator determines the best system on which to create the volume, ensures that the target disk devices are made available on that system, and then forwards the request to that system. The coordinator signals other nodes in the cluster to determine which node, which application, has control of particular blocks of data. The storage coordinator is the referee for when multiple nodes/applications seek control of the same block of data or disks).  

	Regarding claim 8, Ngo teaches a method of replicating a concurrently accessed shared filesystem between storage clusters (NGO: [0066]; For example, if two sub-groups of the same cluster are able to communicate among themselves, but unable to communicate with one another as a group, they will form two independent clusters. The quorum manager ensures that only one of those clusters attempts to start application. [0104]-[0105]; A server cluster enables multiple applications to run on multiple computers with a high degree of availability and redundancy. Thus if one node fails, the application can be quickly turned over to another node without significant loss of the application's functionality. In this example, the web application 530 2 running on the second node 510 2 can quickly be moved to a different node if the second server begins to fail. According to one embodiment of the present invention, each node has access to a shared repository of data 550. Within the repository, there is a plurality of storage disks 560 1, 560 2, . . . 560 n. Each operating system 520 interacts with the via the cluster management system 200. By doing so, the storage monitor within the cluster management system coordinates between the various nodes to determine which application has access to which disks. [0106]; Running concurrently, another web application instance 530 n running on a different node 510 n communicates a request through its application engine that it seeks access to data located on the same disk), the method comprising the steps of: 

defining a primary storage cluster to include a master node and a plurality of data nodes (NGO: [0066]; For example, if two sub-groups of the same cluster are able to communicate among themselves, but unable to communicate with one another as a group, they will form two independent clusters. The quorum manager ensures that only one of those clusters attempts to start applications. [0079]; The storage coordinator executes cluster-wide administrative commands and maintains cluster invariants related to storage devices. For example, if a user requests a volume be created, the storage coordinator determines the best system on which to create the volume, ensures that the target disk devices are made available on that system, and then forwards the request to that system. The coordinator signals other nodes in the cluster to determine which node, which application, has control of particular blocks of data. The storage coordinator is the referee for when multiple nodes/applications seek control of the same block of data or disks), 

each data node having concurrent access to the shared filesystem to provide end users concurrent access to the shared filesystem (NGO: [0078]; The ensures that every node in the cluster sees the same data storage environment. [0105]-[0106]; According to one embodiment of the present invention, each node has access to a shared repository of data 550. Within the repository, there is a plurality of storage disks 560 1, 560 2, . . . 560 n. Each operating system 520 interacts with the shared storage 550 via the cluster management system 200. By doing so, the storage monitor within the cluster management system coordinates between the various nodes to determine which application has access to which disks. Assume that the web application instance 530 2 operating on the second node 4102 is seeking access to data housed on a particular disk 560 1. Running concurrently, another web application instance 530 n running on a different node 510 n communicates a request through its application engine that it seeks access to data located on the same disk);

	Kadayam does not explicitly teach creating a first Thin Logical Unit (TLU) for the concurrently accessed shared filesystem, and assigning the first TLU to a first storage group; creating a set of TLUs for other filesystems of the data nodes of the storage cluster, and assigning the set of TLUs to a set of second storage groups; creating a Remote Data Replication (RDR) group;  allocating the first storage group and the set of second storage groups to the RDR group; and creating a Remote Data Replication (RDR) facility for the RDR group, the RDR Facility identifying a first storage array on which the RDR group is implemented and a second storage array to which data stored in the RDR group is to be copied.  
	
	However, Umbehocker teaches creating a first Thin Logical Unit (TLU) for the concurrently accessed shared filesystem, and assigning the first TLU to a first storage group (Umbehocker: [0053]; In yet another aspect, an alert generated within storage system 100 can relate to specific resources. For example, when a storage volume of a storage pool of storage system 100 is “thin provisioned,” “sparsely allocated,” and/or includes a low amount of available and/or free storage space, storage system 100 can automatically alert one or more users that the storage volume and/or the storage pool have a critically low amount of available and/or free storage space. [0055]; enabling access to a storage volume associated with the storage volume ACL from a specified host, e.g., via iSCSI target port(s). [0075]; As such, when the user creates a new storage volume from such a pool, it can be ambiguous as to which resource group the storage volume should be deposited. In such a case, for example, storage system 500 can enable the user to set a default resource group or explicitly designate a resource group to deposit the new storage volume into, e.g., via an input related to a create volume operation, a snapshot volume operation, and/or clone volume operation); 

creating a set of TLUs for other filesystems of the data nodes of the storage cluster, and assigning the set of TLUs to a set of second storage groups (Umbehocker: [0053]; In yet another aspect, an alert generated within storage system hen a storage volume of a storage pool of storage system 100 is “thin provisioned,” “sparsely allocated,” and/or includes a low amount of available and/or free storage space, storage system 100 can automatically alert one or more users that the storage volume and/or the storage pool have a critically low amount of available and/or free storage space. [0075]; As such, when the user creates a new storage volume from such a pool, it can be ambiguous as to which resource group the storage volume should be deposited. In such a case, for example, storage system 500 can enable the user to set a default resource group or explicitly designate a resource group to deposit the new storage volume into, e.g., via an input related to a create volume operation, a snapshot volume operation, and/or clone volume operation); 

creating a Remote Data Replication (RDR) group (Umbehocker: [0054]; making a copy of the storage volume and retaining a log of differences between the copy and the mirror; replicating the storage volume from a remote location, e.g., remote replicating the storage volume; [0059]; creating the quota, e.g., on a storage pool or a storage tier that can be assigned as a resource of a resource group; increasing a size of the quote, e.g., to allow for additional provisioning of storage space from the storage pool or the storage tier; or decreasing the quota, which limits disk space members of the resource group can provision {Examiner interprets the RDR as assigning the storage volume based on the storage tier to the resource group in which it can be increase or decrease}); 416/585,100 

allocating the first storage group and the set of second storage groups to the RDR group (Umbehocker: [0054]; making a copy of the storage volume and retaining a log of differences between the copy and the mirror; replicating the storage volume from a remote location, e.g., remote replicating the storage volume; [0059]; creating the quota, e.g., on a storage pool or a storage tier that can be assigned as a resource of a resource group; increasing a size of the quote, e.g., to allow for additional provisioning of storage space from the storage pool or the storage tier; or decreasing the quota, which limits disk space members of the resource group can provision. [0081] In one aspect (not shown), group component 620 can be configured to automatically combine the storage pools based on at least one of a storage size of the one or more storage mediums or a utilization rate of the one or more storage mediums. [0084]; Pricing component 1030 can be configured to assign one or more fees corresponding to the one or more storage tiers based on the at least one of the storage size or the utilization rate. Further, the user can be authorized to perform the operations on the resource based on, at least in part, the fee. For example, pricing component 1030 can assign higher fees to a storage tier, e.g., "gold storage tier," for example, associated with a high input/output (I/O) throughput and fault-tolerance level, e.g., RAID6, RAID10, etc. In another example, pricing component 1030 can assign lower fees to another storage tier, e.g., "silver storage tier," for example, associated with storage pools that have weaker fault-tolerance, e.g., RAID5, no fault tolerance, e.g., RAID0, and/or lower I/O throughput {Examiner interprets the allocation of the storage group to the RDR group as assigning the volumes to be group according to the storage size in which they are assigned based on the storage tier}); and 

creating a Remote Data Replication (RDR) facility for the RDR group, the RDR Facility identifying a first storage array on which the RDR group is implemented and a second storage array to which data stored in the RDR group is to be copied (Umbehocker: [0054]; making a copy of the storage volume and retaining a log of differences between the copy and the mirror; replicating the storage volume from a remote location, e.g., remote replicating the storage volume; [0059]; creating the quota, e.g., on a storage pool or a storage tier that can be assigned as a resource of a resource group; increasing a size of the quote, e.g., to allow for additional provisioning of storage space from the storage pool or the storage tier; or decreasing the quota, which limits disk space members of the resource group can provision. [0081] In one aspect (not shown), group component 620 can be configured to automatically combine the storage pools based on at least one of a storage size of the one or more storage mediums or a utilization rate of the one or more storage mediums. [0084]; Pricing component 1030 can be configured to assign one or more fees corresponding to the one or more storage tiers based on the at least one of the storage size or the utilization rate. Further, the user can be authorized to perform the operations on the resource based on, at least in part, the fee. For example, pricing component 1030 can assign higher fees to a storage tier, e.g., "gold storage tier," for example, associated with a high input/output (I/O) throughput and fault-tolerance level, e.g., RAID6, RAID10, etc. In another example, pricing component 1030 can assign lower fees to another storage tier, e.g., "silver storage tier," for example, associated with storage pools that have weaker fault-tolerance, e.g., RAID5, no fault tolerance, e.g., RAID0, and/or lower Examiner interprets Remote Data Replication (RDR) facility for the RDR group as the remote replication in which is replicated for that specific RDR group (tier with fees of the storage usage) in which is back up when performing mirror from the storage volume}}).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ngo (teaches a method of replicating a concurrently accessed shared filesystem between storage clusters and to defining a primary storage cluster to include a master node and a plurality of data nodes, each data node having concurrent access to the shared filesystem) with the teachings of Umbehocker (teaches creating a Remote Data Replication (RDR) group and identifying a first storage array on which the RDR group is implemented and a second storage array to which data stored in the RDR group is to be copied). One of ordinary skill in the art would have been motivated to selectively performing replication based on a tier-specific replication by saving bandwidth and reducing the storage requirement (See: Umbehocker :[0042]). In addition, the references (Ngo and Umbehocker ) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ngo and Umbehocker  are directed to shared structure to being replicated and mirror for recovery.

Regarding claim 9, the modification of Ngo and Umbehocker teaches claimed invention substantially as claimed, and Umbehocker further teaches comprising copying data of the RDR group on the RDR facility from the first storage array to the second storage array to replicate the storage cluster at a backup set of data nodes with access to the second storage array (Umbehocker: [0054]; making a copy of the storage volume and retaining a log of differences between the copy and the mirror; replicating the storage volume from a remote location, e.g., remote replicating the storage volume; [0059]; creating the quota, e.g., on a storage pool or a storage tier that can be assigned as a resource of a resource group; increasing a size of the quote, e.g., to allow for additional provisioning of storage space from the storage pool or the storage tier; or decreasing the quota, which limits disk space members of the resource group can provision. [0081] In one aspect (not shown), group component 620 can be configured to automatically combine the storage pools based on at least one of a storage size of the one or more storage mediums or a utilization rate of the one or more storage mediums. [0084]; Pricing component 1030 can be configured to assign one or more fees corresponding to the one or more storage tiers based on the at least one of the storage size or the utilization rate. Further, the user can be authorized to perform the operations on the resource based on, at least in part, the fee. For example, pricing component 1030 can assign higher fees to a storage tier, e.g., "gold storage tier," for example, associated with a high input/output (I/O) throughput and fault-tolerance level, e.g., RAID6, RAID10, etc. In another example, pricing component 1030 can assign lower fees to another storage tier, e.g., "silver storage tier," for example, associated with storage pools that have weaker fault-tolerance, e.g., RAID5, no fault tolerance, e.g., RAID0, and/or lower I/O throughput).  

Regarding claim 12, the modification of Ngo and Umbehocker teaches claimed invention substantially as claimed, and Ngo further teaches 
the master node is configured to implement a shared access control process to coordinate access by the data nodes to the concurrently accessed shared filesystem (NGO: [0079]; The storage coordinator executes cluster-wide administrative commands and maintains cluster invariants related to storage devices. For example, if a user requests a volume be created, the storage coordinator determines the best system on which to create the volume, ensures that the target disk devices are made available on that system, and then forwards the request to that system. The coordinator signals other nodes in the cluster to determine which node, which application, has control of particular blocks of data. The storage coordinator is the referee for when multiple nodes/applications seek control of the same block of data or disks).  

	Regarding claim 14, the modification of Ngo and Umbehocker teaches claimed invention substantially as claimed, and Ngo further teaches
a first set of the data nodes of the storage cluster are implemented as processes on a first storage system and a second set of the data nodes of the storage cluster are implemented as processes on a second storage system separate from the first storage system(NGO: [0066]; For example, if two sub-groups of the same cluster are able to communicate among themselves, but unable to communicate with one another as a group, they will form two independent clusters. [0079]; The storage coordinator executes cluster-wide administrative commands and maintains cluster invariants related to storage devices. For example, if a user requests a volume be The storage coordinator is the referee for when multiple nodes/applications seek control of the same block of data or disks).

	Regarding claim 15, Ngo teaches a storage environment, comprising: a first storage system having a first set of emulations implementing a first set of data nodes of a storage cluster (NGO: [0066]; For example, if two sub-groups of the same cluster are able to communicate among themselves, but unable to communicate with one another as a group, they will form two independent clusters. The quorum manager ensures that only one of those clusters attempts to start applications. [0079]; The storage coordinator executes cluster-wide administrative commands and maintains cluster invariants related to storage devices. For example, if a user requests a volume be created, the storage coordinator determines the best system on which to create the volume, ensures that the target disk devices are made available on that system, and then forwards the request to that system. The coordinator signals other nodes in the cluster to determine which node, which application, has control of particular blocks of data. The storage coordinator is the referee for when multiple nodes/applications seek control of the same block of data or disks), 

each data node having with concurrent access to a shared user filesystem stored in a first storage array of storage resources to provide end users with concurrent access to the shared user filesystem (NGO: [0078]; The sync manager maintains the administrative configuration of known, managed disk devices and synchronizes the configuration among the nodes of the cluster as cluster membership changes. The sync manager ensures that every node in the cluster sees the same data storage environment. [0105]-[0106]; According to one embodiment of the present invention, each node has access to a shared repository of data 550. Within the repository, there is a plurality of storage disks 560 1, 560 2, . . . 560 n. Each operating system 520 interacts with the shared storage 550 via the cluster management system 200. By doing so, the storage monitor within the cluster management system coordinates between the various nodes to determine which application has access to which disks. Assume that the web application instance 530 2 operating on the second node 4102 is seeking access to data housed on a particular disk 560 1. Running concurrently, another web application instance 530 n running on a different node 510 n communicates a request through its application engine that it seeks access to data located on the same disk); 

	NGO does not explicitly teach a first Remote Data Replication (RDR) group formed on the first storage array, the first RDR group including a storage group including data of the shared user filesystem, the first RDR group further including a set of second storage groups containing TLUs for other filesystems of the data nodes of the storage group; and a remote data replication engine on the first storage system configured to replicate data of the first RDR group on a Remote Data Replication (RDR) facility to a backup storage array.  

	However, Umbehocker teaches a first Remote Data Replication (RDR) group formed on the first storage array, the first RDR group including a storage group including data of the shared user filesystem (Umbehocker: [0054]; making a copy of the storage volume and retaining a log of differences between the copy and the mirror; replicating the storage volume from a remote location, e.g., remote replicating the storage volume; [0059]; creating the quota, e.g., on a storage pool or a storage tier that can be assigned as a resource of a resource group; increasing a size of the quote, e.g., to allow for additional provisioning of storage space from the storage pool or the storage tier; or decreasing the quota, which limits disk space members of the resource group can provision),

the first RDR group further including a set of second storage groups containing TLUs for other filesystems of the data nodes of the storage group (Umbehocker: [0053]; In yet another aspect, an alert generated within storage system 100 can relate to specific resources. For example, when a storage volume of a storage pool of storage system 100 is “thin provisioned,” “sparsely allocated,” and/or includes a low amount of available and/or free storage space, storage system 100 can automatically alert one or more users that the storage volume and/or the storage pool have a critically low amount of available and/or free storage space. [0059]; creating the quota, e.g., on a storage pool or a storage tier that can be assigned as a resource of a resource group; increasing a size of the quote, e.g., to allow for additional provisioning of storage space from the storage pool or the storage tier; or decreasing the quota, which limits disk space members of the resource group can provision. [0075]; As such, when the user creates a new storage volume from such a pool, it can be ambiguous as to which resource group the storage volume should be deposited. In such a case, for example, storage system 500 can enable the user to set a default resource group or explicitly designate a resource group to deposit the new storage volume into, e.g., via an input related to a create volume operation, a snapshot volume operation, and/or clone volume operation); and 

a remote data replication engine on the first storage system configured to replicate data of the first RDR group on a Remote Data Replication (RDR) facility to a backup storage array (Umbehocker: [0054]; making a copy of the storage volume and retaining a log of differences between the copy and the mirror; replicating the storage volume from a remote location, e.g., remote replicating the storage volume; [0059]; creating the quota, e.g., on a storage pool or a storage tier that can be assigned as a resource of a resource group; increasing a size of the quote, e.g., to allow for additional provisioning of storage space from the storage pool or the storage tier; or decreasing the quota, which limits disk space members of the resource group can provision. [0081] In one aspect (not shown), group component 620 can be configured to automatically combine the storage pools based on at least one of a storage size of the one or more storage mediums or a utilization rate of the one or more storage mediums. [0084]; Pricing component 1030 can be configured to assign one or more fees corresponding to the one or more storage tiers based on the at least one of the storage size or the utilization rate. Further, the user can be authorized to perform the operations on the resource based on, at least in part, the fee. For example, pricing component 1030 can assign higher fees to a storage tier, e.g., "gold storage tier," for example, associated with a high input/output (I/O) throughput and fault-tolerance level, e.g., RAID6, RAID10, etc. In another example, pricing component 1030 can assign lower fees to another storage tier, e.g., "silver storage tier," for example, associated with storage pools that have weaker fault-tolerance, e.g., RAID5, no fault tolerance, e.g., RAID0, and/or lower I/O throughput).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ngo (teaches a method of replicating a concurrently accessed shared filesystem between storage clusters and to defining a primary storage cluster to include a master node and a plurality of data nodes, each data node having concurrent access to the shared filesystem) with the teachings of Umbehocker  (teaches creating a Remote Data Replication (RDR) group and identifying a first storage array on which the RDR group is implemented and a second storage array to which data stored in the RDR group is to be copied). One of ordinary skill in the art would have been motivated to selectively performing replication based on a tier-specific replication by saving bandwidth and reducing the storage requirement (See: Umbehocker :[0042]). In addition, the references (Ngo and Umbehocker ) teach features that are directed to analogous art and they are directed to the same field of  and Umbehocker  are directed to shared structure to being replicated and mirror for recovery.

	Regarding claim 16, the modification of Ngo and Umbehocker teaches claimed invention substantially as claimed, and Ngo further teaches a second storage system having a second set of emulations implementing a second set of data nodes of the storage cluster with concurrent access to the shared user filesystem stored in the first storage array of storage resources (Ngo: [0066]; For example, if two sub-groups of the same cluster are able to communicate among themselves, but unable to communicate with one another as a group, they will form two independent clusters. [0079]; The storage coordinator executes cluster-wide administrative commands and maintains cluster invariants related to storage devices. For example, if a user requests a volume be created, the storage coordinator determines the best system on which to create the volume, ensures that the target disk devices are made available on that system, and then forwards the request to that system. The coordinator signals other nodes in the cluster to determine which node, which application, has control of particular blocks of data. The storage coordinator is the referee for when multiple nodes/applications seek control of the same block of data or disks).  

	Regarding claim 17, the modification of Ngo and Umbehocker teaches claimed invention substantially as claimed, and Ngo further teaches wherein one of the emulations is configured to implement a master data node controlling access to the shared user filesystem by the other data nodes (Ngo: [0079]; The storage coordinator executes cluster-wide administrative commands and maintains cluster invariants related to storage devices. For example, if a user requests a volume be created, the storage coordinator determines the best system on which to create the volume, ensures that the target disk devices are made available on that system, and then forwards the request to that system. The coordinator signals other nodes in the cluster to determine which node, which application, has control of particular blocks of data. The storage coordinator is the referee for when multiple nodes/applications seek control of the same block of data or disks).  

Claims 3, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2016/0080489 issued to Ngo et al. (hereinafter as " Ngo ") in view of U.S Patent Application Publication 2011/0191485 issued to Steven Michael Umbehocker (hereinafter as “Umbehocker”) in further view of U.S Patent Application Publication 2016/0057009 issued to Kadayam et al. (hereinafter as "Kadayam").

Regarding claim 3, the modification of Ngo and Umbehocker teaches claimed invention substantially as claimed, however the modification of Ngo and Umbehocker does not explicitly teach the other filesystems of the data nodes of the storage cluster include snapshot copy filesystems of the filesystem and root/configuration filesystems of the data nodes.

Kadayam teaches the other filesystems of the data nodes of the storage cluster include snapshot copy filesystems of the filesystem and root/configuration filesystems of the data nodes (Kadayam: [0022]; One or more RAID groups may be organized into aggregates (AGGRs) 130 (or more specifically 130A1 1, 130A1 2) that represent collections of storage. The aggregates 130 may include a root aggregate that contains a root volume storing special directories and configuration files, as well as data aggregates that store user data).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ngo (teaches a method of replicating a concurrently accessed shared filesystem between storage clusters and to defining a primary storage cluster to include a master node and a plurality of data nodes, each data node having concurrent access to the shared filesystem) with the teachings of Umbehocker  (teaches creating a Remote Data Replication (RDR) group and identifying a first storage array on which the RDR group is implemented and a second storage array to which data stored in the RDR group is to be copied) to further includes the teachings of Kadayam (teaches the other filesystems of the data nodes of the storage cluster include snapshot copy filesystems of the concurrently accessed shared filesystem and root/configuration filesystems of the data nodes). One of ordinary skill in the art would have been motivated to provide greater redundancy by arranging data that is provided in a RAID parity to be mirror properly (See: Kadayam:[0042]). In addition, the references (Ngo, Umbehocker, and Kadayam) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ngo, Umbehocker, 

Regarding claim 10, the modification of Ngo and Umbehocker teaches claimed invention substantially as claimed, however the modification of Ngo and Umbehocker does not explicitly teach the other filesystems of the data nodes of the storage cluster include snapshot copy filesystems of the filesystem and root/configuration filesystems of the data nodes.

Kadayam teaches the other filesystems of the data nodes of the storage cluster include snapshot copy filesystems of the filesystem and root/configuration filesystems of the data nodes (Kadayam: [0022]; One or more RAID groups may be organized into aggregates (AGGRs) 130 (or more specifically 130A1 1, 130A1 2) that represent collections of storage. The aggregates 130 may include a root aggregate that contains a root volume storing special directories and configuration files, as well as data aggregates that store user data).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ngo (teaches a method of replicating a concurrently accessed shared filesystem between storage clusters and to defining a primary storage cluster to include a master node and a plurality of data nodes, each data node having concurrent access to the shared filesystem) with the teachings of Umbehocker  (teaches creating a Remote Data Replication (RDR) group and identifying  (teaches the other filesystems of the data nodes of the storage cluster include snapshot copy filesystems of the concurrently accessed shared filesystem and root/configuration filesystems of the data nodes). One of ordinary skill in the art would have been motivated to provide greater redundancy by arranging data that is provided in a RAID parity to be mirror properly (See: Kadayam:[0042]). In addition, the references (Ngo, Umbehocker, and Kadayam) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ngo, Umbehocker, and Kadayam are directed to shared structure to being replicated and mirror for recovery.

	Regarding claim 18, the modification of Ngo and Umbehocker teaches claimed invention substantially as claimed, however the modification of Ngo and Umbehocker does not explicitly teach the first Remote Data Replication (RDR) group includes all second storage groups containing all TLUs for all other filesystems of the data nodes of the storage group to facilitate failover of the shared user filesystem to the backup storage array.

	Kadayam teaches the first Remote Data Replication (RDR) group includes all second storage groups containing all TLUs for all other filesystems of the data nodes of the storage group to facilitate failover of the shared user filesystem to the backup storage array (Kadayam: [0041]; Volume set 306 is replicated to secondary replication sites 312 a-b (e.g., offsite or remote locations) so that in the event of a disaster or other failure, a copy of volume set 306 at secondary replication sites 312 a-b may be mounted and used to continue operations. Replication sites 312 a-b may thus have identical volume sets and storage tier hierarchy. In one embodiment, when secondary replication sites 312 a-b are set up the replication attributes are copied from volume set 306).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ngo (teaches a method of replicating a concurrently accessed shared filesystem between storage clusters and to defining a primary storage cluster to include a master node and a plurality of data nodes, each data node having concurrent access to the shared filesystem) with the teachings of Umbehocker  (teaches creating a Remote Data Replication (RDR) group and identifying a first storage array on which the RDR group is implemented and a second storage array to which data stored in the RDR group is to be copied) to further includes the teachings of Kadayam (teaches the other filesystems of the data nodes of the storage cluster include snapshot copy filesystems of the concurrently accessed shared filesystem and root/configuration filesystems of the data nodes). One of ordinary skill in the art would have been motivated to provide greater redundancy by arranging data that is provided in a RAID parity to be mirror properly (See: Kadayam:[0042]). In addition, the references (Ngo, Umbehocker, and Kadayam) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ngo, Umbehocker, .

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2016/0080489 issued to Ngo et al. (hereinafter as "Ngo") in view of U.S Patent Application Publication 2011/0191485 issued to Steven Michael Umbehocker (hereinafter as “Umbehocker”) in further view of U.S Patent Application Publication 2015/0355970 issued to Hayes et al. (hereinafter as “Hayes’).

Regarding claim 6, the modification of Ngo and Umbehocker teaches claimed invention substantially as claimed, however the modification of Ngo and Umbehocker does not explicitly teach data nodes obtain temporary exclusive access to portions of the concurrently accessed shared filesystem via the shared access control process of the master node.

	Hayes teaches data nodes obtain temporary exclusive access to portions of the shared filesystem via the shared access control process of the master node (Hayes: [0030]; That is, entities are units of data or metadata stored by a storage system. Entities are grouped into sets called authorities. Each authority has an authority owner, which is a storage node that has the exclusive right to update the entities in the authority. In other words, a storage node contains the authority, and that the authority, in turn, contains entities. [0037]-[0038]; Authority owners have the exclusive right to  to migrate entities from one non-volatile solid state storage unit to another non-volatile solid state storage unit, and to add and remove copies of entities. This allows for maintaining the redundancy of the underlying data. As authorities are transferred between storage nodes and authority owners update entities in their authorities, the system transfers messages between the storage nodes and non-volatile solid state storage units).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ngo (teaches a method of replicating a concurrently accessed shared filesystem between storage clusters and to defining a primary storage cluster to include a master node and a plurality of data nodes, each data node having concurrent access to the shared filesystem) with the teachings of Umbehocker  (teaches creating a Remote Data Replication (RDR) group and identifying a first storage array on which the RDR group is implemented and a second storage array to which data stored in the RDR group is to be copied) to further include Hayes (teaches obtain temporary exclusive access to portions of the concurrently accessed shared filesystem via the shared access control process of the master node). One of ordinary skill in the art would have been motivated to determine the relative efficiency in terms of reading, writing or computation may be used to decide which path is appropriate (See: Hayes: [0044]). In addition, the references (Ngo, Umbehocker , and Hayes) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ngo, Umbehocker, and Hayes are directed to shared structure to being replicated and mirror for recovery.

	Regarding claim 13, the modification of Ngo and Umbehocker teaches claimed invention substantially as claimed, however the modification of Ngo and Umbehocker does not explicitly teach data nodes obtain temporary exclusive access to portions of the concurrently accessed shared filesystem via the shared access control process of the master node.

	Hayes teaches data nodes obtain temporary exclusive access to portions of the shared filesystem via the shared access control process of the master node (Hayes: [0030]; That is, entities are units of data or metadata stored by a storage system. Entities are grouped into sets called authorities. Each authority has an authority owner, which is a storage node that has the exclusive right to update the entities in the authority. In other words, a storage node contains the authority, and that the authority, in turn, contains entities. [0037]-[0038]; Authority owners have the exclusive right to modify entities, to migrate entities from one non-volatile solid state storage unit to another non-volatile solid state storage unit, and to add and remove copies of entities. This allows for maintaining the redundancy of the underlying data. As authorities are transferred between storage nodes and authority owners update entities in their authorities, the system transfers messages between the storage nodes and non-volatile solid state storage units).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ngo (teaches a method of replicating a  (teaches obtain temporary exclusive access to portions of the concurrently accessed shared filesystem via the shared access control process of the master node). One of ordinary skill in the art would have been motivated to determine the relative efficiency in terms of reading, writing or computation may be used to decide which path is appropriate (See: Hayes: [0044]). In addition, the references (Ngo, Umbehocker , and Hayes) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ngo, Umbehocker, and Hayes are directed to shared structure to being replicated and mirror for recovery.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S Patent Application Publication 2016/0080489 issued to Ngo et al. (hereinafter as "Ngo") in view of U.S Patent Application Publication 2011/0191485 issued to Steven Michael Umbehocker (hereinafter as “Umbehocker”) in further view of U.S Patent 10,613,779 issued to Brooks et al. (hereinafter as “Brooks”).

Regarding claim 4, the modification of Ngo and Umbehocker teaches claimed invention substantially as claimed, however the modification of Ngo and Umbehocker does not explicitly teach one of the other filesystems of the data nodes of the storage cluster includes a cluster controller filesystem of a cluster virtual data mover defining membership of the data nodes in the storage cluster.

	Brooks teaches one of the other filesystems of the data nodes of the storage cluster includes a cluster controller filesystem of a cluster virtual data mover defining membership of the data nodes in the storage cluster (Brooks: Col 32, lines 7-16; a first storage system may determine that a second storage system within the membership list should be detached based on one or more criteria, where a result of the first storage system detaching the second storage system is that the first storage system continues to receive and process I/O commands at least because the first storage system is currently in-sync with all of the storage systems that remain in the membership list. Col 32, lines 26-34; The situation of determining how to proceed when not communicating with another storage system in a membership list indicated as being in-sync may arise while a storage system is operating normally and then notices one or more lost communications, may arise while the storage system is recovering from a previous fault, may arise while the storage system is switching operations from one set of storage system controller to another set of storage system controller for whatever reason, may arise during startup). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ngo (teaches a method of replicating a concurrently accessed shared filesystem between storage clusters and to defining a , Umbehocker, and Brooks) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ngo, Umbehocker, and Brooks are directed to shared structure to being replicated and mirror for recovery.

	Regarding claim 11, the modification of Ngo and Umbehocker teaches claimed invention substantially as claimed, however the modification of Ngo and Umbehocker does not explicitly teach one of the other filesystems of the data nodes of the storage cluster includes a cluster controller filesystem of a cluster virtual data mover defining membership of the data nodes in the storage cluster.

	Brooks teaches one of the other filesystems of the data nodes of the storage cluster includes a cluster controller filesystem of a cluster virtual data mover defining membership of the data nodes in the storage cluster (Brooks: Col 32, lines 7-16; a first storage system may determine that a second storage system within the membership list should be detached based on one or more criteria, where a result of the first storage system detaching the second storage system is that the first storage system continues to receive and process I/O commands at least because the first storage system is currently in-sync with all of the storage systems that remain in the membership list. Col 32, lines 26-34; The situation of determining how to proceed when not communicating with another storage system in a membership list indicated as being in-sync may arise while a storage system is operating normally and then notices one or more lost communications, may arise while the storage system is recovering from a previous fault, may arise while the storage system is switching operations from one set of storage system controller to another set of storage system controller for whatever reason, may arise during startup).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ngo (teaches a method of replicating a concurrently accessed shared filesystem between storage clusters and to defining a primary storage cluster to include a master node and a plurality of data nodes, each data node having concurrent access to the shared filesystem) with the teachings of Umbehocker (teaches creating a Remote Data Replication (RDR) group and identifying a first storage array on which the RDR group is implemented and a second storage array to which data stored in the RDR group is to be copied) to further include Brooks (teaches cluster controller filesystem of a cluster virtual data mover defining membership of the data nodes in the storage cluster). One of ordinary skill in the art , Umbehocker, and Brooks) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ngo, Umbehocker, and Brooks are directed to shared structure to being replicated and mirror for recovery.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2014/0195484 issued to Wang et al. (hereinafter as “Wang”) teaches replicating events of a cluster shared volume where the system comprises a coordinator node, cluster of devices, and a replica server and perform replication to maintain a backup. 
U.S Patent Application Publication 2005/0021574 issued to Miller et al. (hereinafter as “Miller”) teaches members of a primary-backup group in a clustered computer system in which are organized in a subgroups by both primary and backup.
U.S Patent Application Publication 2016/027462 issued to Mu et al. (hereinafter as “Mu”) teaches receiving client traffic comprising of a primary cluster of a clustered system and perform a replication on a clustered system to replicate on a secondary cluster of the clustered system.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
1/24/2022
/ANDREW N HO/Examiner
Art Unit 2162     


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162